t c memo united_states tax_court harold a lange petitioner v commissioner of internal revenue respondent docket no filed date harold a lange pro_se beth a nunnink for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for and determined that petitioner was liable for a dollar_figure addition_to_tax under sec_6651 for failure_to_file timely late filing addition and 1all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all amounts have been rounded a dollar_figure addition_to_tax under sec_6654 for failure to pay estimated_tax estimated_tax addition after concessions there are five issues to be decided first does the document petitioner submitted for constitute a valid_return and consequently is petitioner liable for the late filing addition we hold that it does not constitute a valid_return and therefore petitioner is liable for the late filing addition second are pension distributions and social_security_benefits petitioner received in taxable we hold that they are third may petitioner claim itemized_deductions for if petitioner’s wife filed a married filing separate_return and claimed the standard_deduction for the same year we hold that he may not fourth is petitioner liable for the estimated_tax addition for we hold that he is 2in respondent’s answer respondent alleged that because petitioner’s wife filed a married filing separate_return for petitioner’s filing_status for was also married filing separate not single status as set forth in the deficiency_notice the change in filing_status increased the deficiency to dollar_figure increased the addition_to_tax under sec_6651 to dollar_figure and increased the addition_to_tax under sec_6654 to dollar_figure respondent bears the burden as to the increased amounts rule a petitioner does not dispute that his filing_status is married_filing_separately respondent also conceded that dollar_figure from the trust for the international brotherhood of electrical workers pension benefit fund petitioner received in was not taxable fifth shall we impose a penalty under sec_6673 against petitioner because we find petitioner’s arguments to be frivolous we shall impose a penalty against petitioner findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in clarksville tennessee at the time he filed the petition petitioner was a retired electrical worker in and received retirement distributions petitioner received dollar_figure from the national electrical benefit fund and dollar_figure from the electrical workers trust fund each of the forms 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc forms 1099-r from the national electrical benefit fund and the electrical workers trust fund indicated the full amount of the distribution was taxable the forms 1099-r also indicated that no federal_income_tax had been withheld from any of the distributions to petitioner in petitioner also received dollar_figure in social_security_benefits in petitioner was married during to janice e lange his wife timely filed a federal_income_tax return for as married filing separate status she claimed the standard_deduction rather than electing to itemize deductions claiming the standard_deduction reduced her tax_liability to zero petitioner sent a document to the internal_revenue_service irs in memphis tennessee on date the document included a form_1040 u s individual_income_tax_return form_1040 for along with schedule a itemized_deductions schedule eic earned_income_credit a warning against removing any documents a 38-page protest a 17-page exhibit and copies of the forms 1099-r petitioner included the pension distributions from the national electrical benefit fund and from the electrical workers pension_trust fund and reported taxable_income of dollar_figure on form_1040 he also claimed dollar_figure of itemized_deductions a dollar_figure child_tax_credit a dollar_figure earned_income_credit and a dollar_figure additional_child_tax_credit petitioner reported dollar_figure as the amount you owe on line of form_1040 petitioner signed the form_1040 without deleting anything from the jurat but wrote under protest without prejudice in the space for the spouse’s social_security_number and in the spouse’s signature line petitioner’s warning against removing any documents included a note stating that the 38-page protest document explained what petitioner meant by under protest without prejudice the 38-page protest included numerous arguments in which petitioner challenged the authority of the irs over him and his obligation to pay income_tax these arguments include that he is not an individual subject_to taxation that only wages paid_by the government are subject_to taxation that non-government employees should not be taxed at the same rate as government employees and that applying tax_rates to him is unconstitutional and constitutes a crime of extortion and perjury petitioner also demanded in the 38-page protest that the irs answer every point petitioner raised or be deemed to have admitted each point and further that the irs could thereafter neither raise a defense to the contents of the protest document nor claim a tax_liability against petitioner respondent treated petitioner’s documents as an invalid return and did not process them based on the forms 1099-r respondent issued a notice_of_deficiency deficiency_notice to petitioner on date determining the deficiency the late filing addition and the estimated_tax addition petitioner timely filed a petition with this court contesting respondent’s determinations in the deficiency_notice after receiving the deficiency_notice petitioner also sent a document to the irs in ogden utah on date this document included a form 1040x amended u s individual_income_tax_return form 1040x for and a 30-page protest the page protest included the same under protest without prejudice language and the same arguments petitioner included in the page protest sent to the memphis service_center the 30-page protest included due process and equal protection arguments that the irs is illegally taxing both private sector workers and public employees at the same rate petitioner also advanced the equal exchange theory that essentially advocates that the capital value of labor is equal to the value of wages and therefore wages do not constitute income or create a zero gain we warned petitioner at calendar call in columbia tennessee nashville session and also during trial that if he continued to raise the type of arguments he was advancing he was at risk of having a penalty under sec_6673 imposed he persisted in advancing these arguments at trial the court again warned petitioner in a written order dated date regarding additional submissions petitioner sent the court after trial opinion petitioner raises the same issues here as he did in docket no regarding on whether what he filed constituted a valid_return whether the pension distributions and social_security_benefits he received were taxable and whether he is liable for the estimated_tax addition we issued an opinion on date in which we discussed in length all these issues and petitioner’s arguments lange v commissioner tcmemo_2005_176 because these issues in lange are the same here our holdings on these issues apply here take v commissioner tcmemo_1985_388 holding in a prior opinion on the same issue applies to the later year frazier v commissioner tcmemo_1979_515 same affd 638_f2d_63 8th cir we briefly discuss these issues there are two additional issues we must also determine here that were not raised in lange first we must decide whether petitioner may claim itemized_deductions if his wife filed a married filing separate_return and claimed the standard_deduction second we must decide whether to impose a penalty under sec_6673 for raising frivolous arguments we address each issue in turn whether petitioner filed a valid_return for we begin with whether petitioner filed a valid_return for the documents that petitioner submitted for are nearly identical apart from the monetary amounts to the documents at issue in lange we found that statements qualifying the jurat and disclaiming liability in general vitiated the jurat and therefore no valid_return had been filed see lange v commissioner supra citing 53_f3d_799 7th cir affg 102_tc_137 114_tc_136 82_tc_766 affd 793_f2d_139 6th cir because petitioner vitiated the jurat in the same manner with respect to the documents he submitted for and based on our holding in lange we conclude that the documents petitioner submitted for do not constitute a valid_return accordingly petitioner is liable for the late filing addition under sec_6651 3nor do the documents petitioner sent to the ogden service_center on date after the deficiency_notice was issued to petitioner constitute a valid_return the form 1040x had the same under protest without prejudice language and included the same arguments petitioner included in the 38-page protest sent to the memphis service_center 4we further find that petitioner’s frivolous protestations constitute neither reasonable_cause nor lack of willful neglect for failure_to_file a return pension distributions next petitioner claims as he did in lange that the pension distributions he received in the relevant year are not taxable on the mistaken belief that he had contributed to the plan based upon the record and upon our holding in lange we find that the pension distributions petitioner received in from the national electrical benefit fund and from the electrical workers pension_trust fund are taxable because they were derived wholly from employer contributions lange v commissioner supra citing ashman v commissioner tcmemo_1998_145 affd 231_f3d_541 9th cir knight v commissioner t c memo we further find no evidence to support petitioner’s new argument that the pension distributions are excludable under sec_104 for personal injuries petitioner allegedly sustained while he was employed social_security_benefits we next address whether the dollar_figure of social_security_benefits petitioner received in was taxable petitioner claims as he did in lange that the social_security_benefits he received were not taxable he argues that social_security_benefits are not taxable because they are a return of what he earlier contributed to the united_states trust fund as in lange we conclude that percent of the amount of social_security_benefits petitioner received or dollar_figure in is taxable see sec_86 c and estimated_tax addition next we address whether petitioner is liable for the estimated_tax addition under sec_6654 for failure to pay estimated_tax in respondent asked petitioner at trial whether he had made any estimated_tax payment in and he answered that he had not in addition petitioner’s forms 1099-r reflected that no amounts were withheld the record therefore establishes that petitioner made no estimated_tax payments during and no exception under sec_6654 applies we therefore find that petitioner is liable for the estimated_tax addition for whether petitioner may itemize deductions in the next issue is whether petitioner is entitled to itemize deductions he allegedly paid during a taxpayer may generally elect to itemize deductions or claim the standard_deduction see sec_63 and c if married individuals file separately and one spouse elects to itemize deductions then the other spouse is not entitled to the standard_deduction see sec_63 married taxpayers filing separately must be consistent in their election to itemize deductions see salati v commissioner tcmemo_1989_192 here petitioner’s wife timely filed a return for and claimed the standard_deduction we need not address however whether petitioner was entitled to itemize deductions because he has not filed a valid_return petitioner is therefore ineligible to itemize see brunner v commissioner tcmemo_2004_187 taxpayer did not file a tax_return and consequently did not elect to itemize deductions affd per curiam __ fed appx ___ 3d cir date andreas v commissioner tcmemo_1993_551 sec_63 and the relevant regulations do not authorize the election to itemize deductions unless a return is filed sec_6673 penalty we now address whether to impose a penalty against petitioner pursuant to sec_6673 which authorizes the tax_court to impose a penalty up to dollar_figure on a taxpayer if the court finds among other things that the taxpayer instituted or maintained proceedings primarily for delay or that the taxpayer’s position in such proceedings is frivolous or groundless a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law see 791_f2d_68 7th cir see also 820_f2d_1464 9th cir 115_tc_523 petitioner does not here argue for any change in the law instead petitioner argues that the tax laws do not apply to him petitioner’s arguments are frivolous petitioner deserves a penalty under sec_6673 and that penalty should be substantial if it is to have the desired deterrent effect cf talmage v commissioner tcmemo_1996_114 affd without published opinion 101_f3d_695 4th cir the purpose of sec_6673 is to compel taxpayers to think and to conform their conduct to settled tax principles coleman v commissioner supra see also 119_tc_285 grasselli v commissioner tcmemo_1994_581 sec_6673 is a penalty provision intended to deter and penalize frivolous claims and positions in proceedings before this court 102_tc_596 in this proceeding now before the court petitioner asserts nothing but frivolous and groundless arguments we believe that petitioner will continue to do so unless and until he is sent a message that his behavior is unacceptable petitioner raised the same arguments in lange involving his purported return for we advised petitioner then that his arguments were frivolous and that he risked a sec_6673 penalty if he proceeded we also advised petitioner on three occasions in the current proceeding at calendar call at trial and in a subsequent order that he risked incurring a sec_6673 penalty if he persisted in advancing frivolous arguments following one warning that he was wasting the court’s time with his frivolous arguments petitioner replied i understand what you are saying but i don’t consider it a waste it is apparent from the entire record that petitioner instituted or maintained this proceeding primarily if not exclusively as a protest against the federal_income_tax system and his proceeding in this court is merely a continuation of petitioner’s refusal to acknowledge and satisfy his tax obligations we therefore shall require petitioner to pay a penalty of dollar_figure pursuant to sec_6673 in addition we take this opportunity to admonish petitioner that the court will consider imposing a larger penalty if petitioner returns to the court and advances similar arguments in the future in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
